Case 18-40715-JMM       Doc 80    Filed 10/04/19 Entered 10/07/19 10:53:08            Desc Main
                                  Document     Page 1 of 2


                        UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF IDAHO


    In Re: Kenneth L. Ferrie                          Case No.: 18-40715-JMM

                                                      Chapter 7
                               Debtor



                                                      Order to Withdraw as Counsel of Record



          Counsel Kameron M. Youngblood filed a Motion for Leave to Withdraw as

   Counsel of Record for the Debtor in this matter. Notice has been given to Debtor Kenneth

   L. Ferrie pursuant to Rule 2002.2(d) of the Loc. R. Bank. Proc and a hearing was

   conducted on August 29, 2019. Debtor has not objected to Counsel’s withdrawal as

   Counsel of Record.

      For good cause appearing, the Court orders, adjudges and decrees:

          1.            Counsel’s request for leave to withdraw is hereby GRANTED;

          2.            Debtor Kenneth L. Ferrie is directed to appear in person or appoint

      another attorney to represent him within 21 days of today’s date.

          3.            Debtor Kenneth L. Ferrie is directed to file a written notice with the

      Court advising how he will proceed, either representing himself or hiring substitute

      counsel, within 21 days of today’s date.

          4.            For the next 21 days, no further proceedings will be held in this

      action that would affect the Debtor’s rights.
Case 18-40715-JMM       Doc 80    Filed 10/04/19 Entered 10/07/19 10:53:08             Desc Main
                                  Document     Page 2 of 2


          5.            Failure to appear in the action, either in person or through newly

      appointed counsel, within 21 days will be grounds for entry of a default or dismissal

      of the action without further notice.

          6.            Withdrawing counsel will serve copies of this Order Granting Leave

      to Withdraw on Debtor and all parties entitled to notice under the Federal Rules of

      Bankruptcy Procedure.


                                         DATED: October 4, 2019



                                         ________________________
                                         JOSEPH M. MEIER
                                         CHIEF U. S. BANKRUPTCY JUDGE




   The Court made changes to the language of the order in the first paragraph to the
   proposed order submitted by counsel.



   /s/ Kameron Youngblood, Counsel for Debtor
